Citation Nr: 9903543	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  94 - 11 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUES

Entitlement to a rating in excess of 10 percent for a seizure 
disorder. 

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from October 1960 to 
November 1961, and from February 1964 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of August 1993 and 
April 1994 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa.

This case was previously before the Board in February 1996, 
and was remanded to the RO for additional development of the 
medical evidence, to include another VA neurological 
examination and medical opinions.  The requested development 
has been satisfactorily completed and the case returned to 
the Board for further appellate consideration.  The Board 
further notes that rating decisions of August 1993 and 
September 1994 denied service connection for a acquired 
psychiatric disability, including depression and a 
personality disorder.  Those decisions were not timely 
appealed and are not currently in appellate status.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The clinical and other data does not establish that the 
frequency of the veteran's service-connected seizure disorder 
averages at least 1 major seizure in the last 2 years; or at 
least 2 minor seizures in the last 6 months, or that 
continuous medication is necessary for the control of seizure 
activity. 

3.  Service connection is in effect for pulmonary 
tuberculosis, chronic, far advanced, inactive, currently 
evaluated as 30 percent disabling; for a seizure 

disorder, currently evaluated as 10 percent disabling; and 
for abdominal pain due to ibuprofen use, currently evaluated 
as noncompensably disabling.  The combined service-connected 
disability rating is 40 percent.  

4.  The appellant's service-connected disabilities do not 
render him unable to secure or follow all types of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for a seizure disorder are not met.  38 U.S.C.A. 
§ 1155, 5107(a) (West 1991);  38 C.F.R. Part 4. §§ 4.121, 
4.122, Diagnostic Code 8910 (1998).

2.  The schedular criteria for a total disability rating 
based on unemployability due to service-connected 
disabilities are not met.  38 C.F.R.§§ 3.340, 3.341, and Part 
4, 4.1, 4.2, 4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and are thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (claims of entitlement to an increased 
evaluation for service-connected disabilities generally are 
well-grounded claims). 
We further find that the facts relevant to the issues on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claims has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991). On appellate review, the Board sees no areas in which 
further development might be productive.


Increased Rating for a Seizure Disorder

The veteran contends that his service-connected seizure 
disorder has severely restricted his ability to engage in a 
normal life; that no one is willing to hire him due to his 
history of seizures; that the only reason he was hired at his 
last job was because he lied on his job application; and that 
he is entitled to a rating in excess of 10 percent for his 
seizure disorder.  

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1998) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected seizure disorder and his claim for a total 
disability rating based on unemployability due to service-
connected disabilities.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
most current evidence of record is not adequate for rating 
purposes.  Moreover, the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to those 
disabilities.

I.  The Evidence

The veteran's service medical records show that in April 
1964, an ambulance was called because the veteran was 
reportedly having "fits" and bleeding from the mouth.  The 
veteran was noted to have no history of seizures either in 
civilian life or in the military.  Examination revealed that 
the veteran was hyperventilating; that he had bitten his 
tongue; and that his condition resolved after about 15 
minutes.  He admitted having drunk a great deal of alcohol 
(whiskey, beer, wine, etc.) earlier that evening.  He was 
returned to the barracks and told not to go out again that 
evening.  The service medical records are silent for further 
complaint, treatment, or findings of a seizure disorder.  
There was no diagnosis of a seizure disorder.

Medical records of the veteran obtained from the Social 
Security Administration (SSA) show that the veteran was 
diagnosed with alcoholic blackouts prior to 1987, and that in 
1987, a neurologist (Dr. Nakhasi), concluded that his 
blackouts might be manifestations of a seizure disorder and 
prescribed Dilantin, 100 mgs. three times daily.  Reports of 
electroencephalograms and a CT scan of the brain, conducted 
in October 1987, disclosed no abnormalities.  Other medical 
records thereafter reflect no seizures except on occasions of 
medication noncompliance.  His award of SSA disability 
benefits was based upon his nonservice-connected degenerative 
joint disease of the right shoulder and passive-aggressive 
personality disorder.  The SSA records contain no report from 
any individual or physician who ever witnessed a seizure 
episode in the veteran.

The veteran's initial claim for service connection for a 
seizure disorder was received at the RO in June 1993.

A report of VA neurologic examination, conducted in July 
1993, contained no history, evidence, or findings reflecting 
the frequency of the veteran's seizures.  The examiner cited 
the veteran's statement that Dilantin prescribed for his 
seizure disorder reduced the frequency of his seizures and 
that, if he forgets to take his medication for several days, 
he will invariably have a seizure.  The veteran stated that 
he was a high school graduate, that he has had a girlfriend 
of several years duration, and that he had multiple manual 
labor jobs prior to 1984, when he became unable to work due 
to his medical problems.  It was noted that he was well 
dressed and well groomed, and that he was competent to manage 
his benefit payments.  A complete neurological examination 
revealed no neurological deficits.  The neurological examiner 
stated that the veteran had an apparent generalized seizure 
disorder which did not appear to be tonic-clonic in nature 
but which, nevertheless, caused moderate disability.  The 
examiner stated that the veteran had an apparent generalized 
seizure disorder which did not appear to be tonic-clonic in 
nature, but resulted in a moderate disability.  No episodes 
of seizure were ever witnessed by any individual at the 
reporting facility.

The rating decision of August 1993 granted service connection 
for a generalized seizure disorder, evaluated as 10 percent 
disabling based upon evidence that the veteran had a 
confirmed diagnosis of epilepsy with a history of seizures, 
and that he 

was required to take continuous medication (Dilantin) for the 
control of epilepsy. The veteran initiated the instant 
appeal, seeking an increased rating for his service-connected 
seizure disorder.  In his Substantive Appeal (VA Form 9), he 
alleged that no one would hire him because of "the very real 
possibility that it will bring on a seizure."

A report of VA neurological examination, conducted in 
November 1993, cited the veteran's statements that his 
seizures were very infrequent until the last 7 or 8 months, 
at which time they increased in frequency to 1 or 2 episodes 
per week.  While he was previously noncompliant with his 
medication, he stated that he had recently been very 
compliant with his Dilantin and asserted that his seizure 
frequency had remained unchanged.  He reported no history of 
having injured himself during seizures except for tongue 
biting during the original episode in approximately 1965.  
The neurological examination disclosed no abnormalities.  The 
neurological examiner noted that the veteran had a history 
compatible with a focal seizure disorder with secondary 
generalization.  He noted, however, that the veteran's lack 
of self-injury [during claimed seizures] was suspicious, 
given the frequency of [such] events.  The diagnosis was 
probable seizure disorder.  The rating decision of April 1994 
confirmed and continued the 10 percent evaluation for the 
veteran' service-connected seizure disorder.  No episode of 
seizure was ever witnessed by any individual at the reporting 
facility.

Thereafter, the veteran submitted a November 1994 statement 
from his live-in companion, who asserted that the veteran was 
"having seizures at least 3 or 4 times a month."  Another 
letter from an associate of the veteran, bearing the same 
date, stated that the veteran was "having seizures at least 
3 or 4 times a month."

In a rating decision of November 1994, the RO stated, in 
pertinent part, that the recent medical evidence did not 
support the veteran's current diagnosis, and that the only 
documented seizure was in service after the ingestion of a 
large amount of alcohol.  That decision further cited 
principles involving the nature of well-grounded claims, and 
stated that, without a firm medical opinion concerning the 
existence of the veteran's seizure disorder, an increased 
evaluation was not in order.  

VA outpatient treatment records dated from February to August 
1994 show that the veteran was seen for complaints which 
included a seizure disorder.  He related that he had a 
history of a head injury at age 5, remaining in a coma for 7 
days, and that he currently experienced seizures although he 
was taking his proper Dilantin dosage.  The diagnosis was 
seizure disorder (post-traumatic).  An entry dated in August 
1994 showed that the veteran reported having seizures two to 
three times a week after discontinuing his Dilantin a week 
earlier during an alcoholic binge, and that he was not 
currently taking any medications at all.  The veteran refused 
detoxification and further refused to go to the laboratory in 
order that his Dilantin level could be determined.  No 
episodes of seizure were ever witnessed by any individual at 
the reporting facility.

Pursuant to Remand by this Board, the RO obtained additional 
VA outpatient treatment records dated from December 1994 to 
January 1996.  An entry in December 1994 cited the veteran's 
complaints of having several seizures after running out of 
medications three months previously due to not obtaining 
refills.  Laboratory testing revealed that his Dilantin level 
was significantly subtherapeutic in February, May, and 
December 1994.  Records dated from March 1995 to January 1996 
primarily show treatment for his nonservice-connected 
psychosis.  No episodes of seizure were ever witnessed by any 
individual at the reporting facility.

In response to an RO request for the names and addresses of 
business places where the veteran had tried to obtain 
employment since 1984, the veteran submitted the names and 
addresses of 15 such businesses.  In separate letters, the RO 
asked each business place to provide the date the veteran 
applied for work, the dates he worked and, if he was not 
hired, the reason why.  Out of 11 responses, 7 indicated that 
they had no record that the veteran had ever applied for 
employment, 3 reported that he had not been employed but gave 
no reason, and one stated that they were not hiring when the 
veteran applied.  

Private treatment records from People's Community Health 
Clinic, dated from November 1985 to December 1993, show no 
complaint, treatment or findings of a seizure disorder prior 
to January 1988.  At that time, the veteran made a telephone 
report of seizures, and was advised to call Dr. Nakhasi, a 
neurologist, since the community health center had no 
previous record of any such problems.  In April 1989, the 
veteran requested and was given a prescription for Dilantin 
based upon a recommendation from Dr. Nakhasi.  Thereafter, 
the veteran's Dilantin prescription was filled on an 
irregular basis.  In March 1990, the veteran was asked if he 
had been taking his Dilantin at the time of a testing 
procedure, and responded that he had not.  It was indicated 
that the veteran continued to drink alcohol.  In July 1990, 
he refused laboratory testing to determine his Dilantin 
level, and in October 1990 he denied having any seizures.  
His seizure disorder was determined to be under control. 

Additional private treatment records from People's Community 
Health Clinic, dated in October 1990, show that the veteran's 
Dilantin level was found to be low at 2.5 mg/dl., due to 
suspected noncompliance, and he was contacted by telephone.  
The veteran stated, in substance, that he would take his 
medication any way he chose and not to bother him about it.  
Daily attempts to contact the veteran by telephone, as well 
as by mail, were made over the ensuing two-week period but 
elicited no response from the veteran.  In December 1990, the 
veteran stated that he had been "out of Dilantin for some 
time."  In February 1991, the veteran stated that he ran out 
of all medications "one month" previously, but denied 
having any seizures in spite of being without Dilantin for 
over a month.  The interviewer indicated that the veteran 
used Dilantin "off and on."  In February 1992, the veteran 
stated that he had not taken any Dilantin for four or five 
months, and denied any seizures.  In March 1992, the veteran 
noted that he sometimes forgot to take Dilantin, but reported 
no seizure activity.  In May 1992, the veteran reported that 
he "ran out" of Dilantin, but had experienced no seizures.  
The veteran thereafter failed to meet his scheduled 
appointments until June 1993, at which time he stated that he 
had been taking his Dilantin once a day.  The assessment was 
seizure disorder, under control even on a small dose of 
Dilantin.  In November 1993, the veteran claimed that he gets 
a seizure "once in a while," and that the last seizure was 
"around two days ago."  No episode of seizure was ever 
witnessed by any individual at the reporting facility.

Medical records from the Allen Memorial Hospital, dated in 
October 1995, show that the veteran was admitted with 
complaints of chest wall pain, underwent a cardiac work-up, 
and left against medical advice.  No episode of seizure was 
ever witnessed by any individual at the reporting facility.

Treatment records from Blackhawk-Grundy Mental Health Center, 
Inc. dated in May 1987, show that the veteran was seen as 
part of a Court-ordered pre-trial evaluation stemming from a 
weapons charge.  The veteran reported a head injury at age 
six which caused headaches, but attributed his seizure 
disorder, with occasional blackouts, to high blood pressure.  
He identified his chief problems as arthritis, chronic 
anxiety, chest pains and loss of memory.  There was no 
information provided regarding the frequency of any seizures, 
and the veteran was not shown to be on any medication for 
seizures.  A psychiatric evaluation conducted in June 1987 
noted a history of "blackouts" which the veteran described 
as seizures, but indicated that the veteran was not on any 
anti-seizure medication for that condition.  The examining 
psychiatrist expressed curiosity regarding the relationship 
between the veteran's drinking and his so-called seizures or 
blackouts.  

Additional treatment records from Blackhawk-Grundy Mental 
Health Center, Inc. include a psychiatric evaluation in July 
1993.  The examination report referred to seizures only by 
history, and diagnosed a depressive disorder, psychotic 
disorder, and alcohol dependency.  An August 1994 letter 
cited the veteran's complaints of depression and stress, of 
hearing voices, and of diminished memory, and noted that he 
had started drinking again.  No reference to a seizure 
disorder, and the diagnosis was depressive disorder.  A list 
of the veteran's medications from December 1987 through July 
1993 show that no anti-seizure medications were prescribed.  
No episodes of seizure were ever witnessed by any individual 
at the reporting facility.

A report of VA examination for epilepsy or narcolepsy, 
conducted in June 1996, cited a history offered by the 
veteran of onset of seizures while on active duty.  Such 
episodes were manifested by involuntary movements of the 
lower jaw, including tongue biting on one occasion, followed 
by a period of unconsciousness.  He related that he had been 
treated with Dilantin for the past several years, and that he 
had seizures two or three times a month, without any change 
in frequency.  Neurological examination was normal.  The 
examiner stated that the veteran had what sounded like, by 
history, focal seizures with secondary generalization and no 
change in frequency over the last 12 months.  The diagnosis 
was focal seizures with secondary generalization.  No 
observation of seizure activity was reported.

The above VA examination was found not to comply with the 
requirements of the Board's February 1996 Remand order in 
that it failed to offer an opinion as to the effect of the 
veteran's seizure disorder upon his employability.  Another 
VA examination for epilepsy or narcolepsy was conducted in 
October 1996 which was to include electroencephalograph 
testing and hospitalization for a period of observation and 
evaluation.  The examiner noted that, to date, the veteran's 
history of seizures was based entirely on the history he 
provided.  He further stated that if the veteran's spells, 
presumed to be seizures, occurred as frequently as once every 
two or three months, they would modestly affect his 
employability although there were still any number of 
positions at which he could work.  It was indicated that he 
would not be able to climb to heights, operate heavy 
machinery or power tools, work near hot cooking oil, etc.   
He further reported that the veteran had refused to accept 
"another day in the hospital for any reason" unless he was 
actually sick.  In view of the veteran's refusal of any 
further hospitalization for diagnostic work-up of his 
condition, no further efforts were devoted to that matter.  
The report of electroencephalograph testing, both awake or 
asleep, showed no abnormal activity suggestive of an 
epileptic disorder. 

In November 1996, the veteran reported that he was willing to 
report for examination.  However, after receiving the 
appointment letter, he stated by telephone that he did not 
want to be admitted and thereafter failed to appear for the 
scheduled examination.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Where entitlement to service 
connection has already been established, and an increase in 
the disability rating is the issue, the present level of the 
disability is the primary concern.  Francisco v. Brown,  7 
Vet. App. 55 (1994).

When there is doubt as to the true nature of epileptiform 
attacks, neurological observation in a hospital adequate to 
make such a study is necessary.  To warrant a rating for 
epilepsy, the seizures must be witnessed or verified at some 
time by a physician.  As to frequency, competent, consistent 
lay testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted.  The frequency of 
seizures should be ascertained under the ordinary conditions 
of life (while not hospitalized).  38 U.S.C.A. § 1155 (West 
1991);  38 C.F.R. Part 4, § 4.121 (1998).  

The term psychomotor epilepsy refers to a condition that is 
characterized by seizures and not uncommonly by a chronic 
psychiatric disturbance as well. 
(a) Psychomotor seizures consist of episodic alterations 
in conscious control that may be associated with automatic 
states, generalized convulsions, random motor movements 
(chewing, lip smacking, fumbling), hallucinatory phenomena 
(involving taste, smell, sound, vision), perceptual illusions 
(deja vu, feelings of loneliness, strangeness, macropsia, 
micropsia, dreamy states), alterations in thinking (not open 
to reason), alterations in memory, abnormalities of mood or 
affect (fear, alarm, terror, anger, dread, well-being), and 
autonomic disturbances (sweating, pallor, flushing of the 
face, visceral phenomena such as nausea, vomiting, 
defecation, a rising feeling of warmth in the abdomen).  
Automatic states or automatisms are characterized by episodes 
of irrational, irrelevant, disjointed, unconventional, 
asocial, purposeless though seemingly coordinated and 
purposeful, confused or inappropriate activity of one to 
several minutes (or, infrequently, hours) duration with 
subsequent amnesia for the seizure. . . .  38 U.S.C.A. § 1155 
(West 1991);  38 C.F.R. Part 4, § 4.122 (1998).  

While a chronic mental disorder is not uncommon as an 
interseizure manifestation of psychomotor epilepsy, an 
acquired psychiatric disability was not shown during active 
service or at any time prior to 1984.  Claims for service 
connection for an acquired psychiatric disability were denied 
by rating decisions of August 1993 and September 1994 and not 
appealed.  No competent medical evidence or opinion is 
contained in the record which links or relates any 
psychiatric disability of the veteran with any service-
connected disability. 

Although the veteran is currently rated under Diagnostic Code 
8910 for grand mal epilepsy, the current medical evidence of 
record contains various diagnoses, including an apparent 
generalized seizure disorder, not tonic-clonic in nature; a 
history compatible with a focal seizure disorder with 
secondary generalization, and a seizure disorder 
(posttraumatic), citing a head injury at age 5 or 6, 
accompanied by a prolonged coma.  

Grand mal epilepsy is rated under the General Rating Formula 
for Major Seizures. Note (1): A major seizure is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness.  

The General Rating Formula for Major and Minor Epileptic 
Seizures provides a 100 percent rating where the evidence 
shows seizure activity averaging at least 1 major seizure per 
month over the last year; an 80 percent rating where the 
evidence shows seizure activity averaging at least 1 major 
seizure in 3 months over the last  year, or more than 10 
minor seizures weekly; a 60 percent rating where the evidence 
shows seizure activity averaging at least 1 major seizure in 
4 months over the last year, or averaging 9-10 minor seizures 
per week; a 40 percent rating where the evidence shows 
seizure activity averaging at least 1 major seizure in the 
last 6 months or 2 in the last year, or averaging at least 5 
to 8 minor seizures weekly; a 20 percent rating where the 
evidence shows seizure activity averaging at least 1 major 
seizure in the last 2 years, or at least 2 minor seizures in 
the last 6 months; and a 10 percent rating where there is a 
confirmed diagnosis of epilepsy with a history of seizures. 

Note (1): When continuous medication is shown necessary for 
the control of epilepsy, the minimum evaluation will be 10 
percent.  This rating will not be combined with any other 
rating for epilepsy.  Note (2): In the presence of major and 
minor seizures, rate the predominating type.  Note (3): There 
will be no distinction between diurnal and nocturnal major 
seizures.

The Board notes that  38 C.F.R. Part 4, The Epilepsies, 
Diagnostic Codes 8910 through 8914, contains the following 
note addressed to the issue of epilepsy and 
unemployability: (1)  Rating specialists must bear in mind 
that the epileptic, although his or her seizures are 
controlled, may find employment and rehabilitation difficult 
of attainment due to employer reluctance to the hiring of the 
epileptic.  (2) Where a case is encountered with a definite 
history of unemployment, full and complete development should 
be undertaken to ascertain whether the epilepsy is the 
determining factor in his or her inability to obtain 
employment.  
(3) The assent of the claimant should first be obtained for 
permission to conduct this economic and social survey.  The 
purpose of this survey is to secure all the relevant facts 
and data necessary to permit of a true judgment as to the 
reason for his or her unemployment and should include 
information as to: 
(a) Education; 
(b) occupations prior and subsequent to service; 
(c) places or employment and reasons for termination; 
(d) wages received; 
(e) number of seizures.  
(4) Upon completion of this survey and current 
examination, the case should have rating board 
consideration.  Where in the judgment of the rating 
board the veteran's unemployability is due to epilepsy 
and jurisdiction is not vested in that body by reason of 
schedular evaluations, the case should be submitted to 
the Director, Compensation and Pension Service. 

As noted, when there is doubt as to the true nature of 
epileptiform attacks, neurological observation in a hospital 
adequate to make such a study is necessary.  The veteran has 
refused to participate in such a study.  To warrant a rating 
for epilepsy, the seizures must be witnessed or verified at 
some time by a physician.  The veteran's claimed seizures 
have never been witnessed by a physician, and his refusal to 
participate in a period of observation and evaluation to 
confirm the existence of a seizure disorder has prevented any 
confirmatory observation.  38 C.F.R. Part 4, § 4.121 (1998).  

While competent and consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted as to frequency of seizures, in this case the 
veteran submitted a November 1994 statement from his live-in 
companion, who asserted that the veteran "has been having 
seizures at least 3 or 4 times a month," together with 
another letter from an associate of the veteran, bearing the 
same date, who stated that the veteran "has been having 
seizures at least 3 or 4 times a month."  The Board finds 
that the assertions of the veteran and his live-in companion 
regarding the frequency of his seizures, while competent, are 
likely to be colored by pecuniary self-interest.  In 
addition, as neither of those letters contain consistent lay 
testimony emphasizing convulsive and immediate post-
convulsive characteristics, as required by  38 C.F.R. Part 4, 
§ 4.121 (1998), they may not be accepted as competent lay 
evidence as to frequency of seizures.  In this case, there is 
no competent medical or lay evidence which demonstrates 
seizure activity averaging at least 1 major seizure in the 
last 2 years; or at least 2 minor seizures in the last 6 
months.  Accordingly, assignment of the next higher 
evaluation is not warranted.  Moreover, the current record 
casts significant doubt that continuous medication is 
necessary for the control of seizure activity in the veteran.  

The Board notes that the veteran has specifically asserted 
that his seizures are a major factor in his inability to 
obtain employment.  Governing regulations require that where 
a case presents a definite history of unemployment, full and 
complete development must be undertaken to ascertain whether 
the epilepsy is the determining factor in his or her 
inability to obtain employment.  

In its Remand order of February 1996, the Board directed that 
further action be taken by the RO with respect to the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 

disabilities.  Thereafter, the RO obtained the assent of the 
claimant for permission to conduct this economic and social 
survey.  In addition, the RO obtained or reviewed information 
including that pertaining to the veteran's education, 
occupations prior and subsequent to service, places of 
employment and reasons for termination, and places where the 
veteran had sought employment since 1984.  This effort 
disclosed no evidence that the veteran's unemployability was 
linked to any seizure disorder present.  In addition, the 
report of VA examination conducted in October 1996 noted 
that, to date, the veteran's history of seizures was based 
entirely on the history he provided.  The examiner further 
stated that if the veteran's "spells," presumed to be 
seizures, occurred as frequently as once every two or three 
months, they would modestly affect his employability although 
there were still any number of positions at which he could 
work (emphasis added).  

Upon completion of this survey and the October 1996 
examination, the case was again considered by the rating 
board.  The RO concluded that the medical evidence did not 
establish that the veteran was having seizures 2 to 3 times a 
month, as required for the next higher evaluation, and 
further determined that the veteran was not unemployable due 
to epilepsy.  The Board agrees with that well-reasoned and 
well-documented determination.  In addition, the Board finds 
that the SSA determination to award disability benefits to 
the veteran was based solely upon his nonservice-connected 
disabilities.  

Based upon the foregoing, it is the determination of the 
Board that the preponderance of the evidence is against the 
claim for a rating in excess of 10 percent for a seizure 
disorder.  In reaching its decisions, the Board has 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran has not asserted that the schedular ratings are 
inadequate.  Further, the record in this case presents no 
evidence or argument to reasonably indicate that the 
provisions of  38 C.F.R. § 3.321(b)(1) (1998) are potentially 
applicable.  Nor is there evidence of circumstances which the 
appropriate officials might find so "exceptional or 
unusual" as to warrant an extraschedular rating.  Shipwash 
v. Brown,  8 Vet. App.  218, 227 (1995).  Accordingly, the 
Board will not address the issues of benefit entitlement 
under the provisions of  38 C.F.R. §  3.321(b)(1) (1998).  
Consideration of the issue of entitlement to a total 
disability rating based on unemployability due to service-
connected disabilities under the provisions of  38 C.F.R. 
Part 4, § 4.16 (1998) in considered below.

Entitlement to a Total Disability Rating Based on 
Unemployability due to Service-Connected Disabilities

The veteran contends that his service-connected disabilities 
have severely restricted his ability to engage in a normal 
life; that no one is willing to hire him due to his history 
of tuberculosis and seizures; that the only reason he was 
hired at his last job was because he lied on his job 
application; and that he is entitled to a total disability 
rating based on unemployability due to service-connected 
disabilities. 

In October 1993, the veteran claimed entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  A rating decision of April 
1994 denied entitlement to that benefit, and the veteran 
filed a Notice of Disagreement, asking that the issue be 
included in his earlier appeal. 

During the pendency of this appeal, a rating decision of 
March 1998 granted service connection for abdominal pain due 
to ibuprofen use, evaluated as noncompensably disabling from 
December 4, 1995.  That disability has been considered in 
evaluating the veteran's claim for a total rating based on 
unemployability.

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1998) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
most current evidence of record is not adequate for 
evaluating those disabilities as they affect the appellant's 
employability.  Moreover, the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to such 
disabilities.

I.  The Evidence

In his Application for Increased Disability Compensation 
Benefits based on Unemployability (VA Form 21-8940), received 
at the RO in October 1993, the veteran stated that he had a 
high school education; that he had performed clerical work in 
the U.S. Army; that he had last applied for employment in 
1984; that his employment history included clerical work and 
working as a laborer; and that he had not sought employment 
since 1984.  

In a second Application for Increased Disability Compensation 
Benefits based on Unemployability (VA Form 21-8940), received 
at the RO in November 1993, the veteran stated that he had a 
college education; that he had performed clerical work in the 
U.S. Army; and that he had not sought employment since 1985.

Records from the Social Security Administration (SSA) show 
that the veteran was awarded SSA disability benefits because 
of his degenerative joint disease of the right shoulder and 
his passive-aggressive personality disorder, both nonservice-
connected disabilities.  A subsequent adjudication in January 
1990 based his entitlement on "severe impairment."  Other 
conditions included arthritis, alcoholism, hypertension, 
mental disorders, and other nonservice-connected 
disabilities.

Service connection is in effect for pulmonary tuberculosis, 
chronic, far advanced, inactive, currently evaluated as 30 
percent disabling; for a seizure disorder, currently 
evaluated as 10 percent disabling; and for abdominal pain due 
to ibuprofen use, currently evaluated as noncompensably 
disabling.  His combined service-connected disability rating 
is 40 percent.  

A report of VA general medical examination, conducted in 
November 1993, cited the veteran's history of treatment for 
right pulmonary tuberculosis in 1961, with a subsequent lung 
collapse and service discharge.  He denied any recent cough 
or hemoptysis, and was unable to produce any sputum.  He had 
no history of tuberculosis anywhere but the lung, denied 
fever or chill, and had not been hospitalized within the last 
two years.  He complained of a constant, dull pain on the 
right side of his chest, exacerbated by lifting, but offered 
no complaints of abdominal pain.  The examiner considered 
those complaints exaggerated.  Examination revealed that the 
lungs were clear to auscultation and percussion, mild rales 
were present in the right upper area, and there was good 
mobility in the chest wall.  Chest X-ray revealed linear 
scarring at the right apex and volume loss in the right upper 
lobe consistent with old tuberculosis, as well as multiple 
scattered granulomas.  The lungs were otherwise clear, the 
vasculature was distinct and noncongested, and there were no 
pleural effusions.  The diagnosis was old tuberculosis 
without evidence of reactivation (currently inactive).

The veteran's service-connected seizure disorder is described 
in the previous portion of this decision.  As noted, the VA 
neurological examination of November 1993 was normal, with no 
evidence of seizure activity. 

Private treatment records from People's Community Health 
Clinic, dated from November 1985 to December 1993; reports of 
private psychiatric and psychological evaluation from 
Blackhawk-Grundy Mental Health Center, Inc., dated from May 
1987 to August 1994; medical records from Allen Memorial 
Hospital, dated in October 1995; and VA outpatient treatment 
records, dated from February to August 1994, include no 
competent medical evidence or opinion showing that the 
veteran is unemployable due to service-connected 
disabilities.  

Reports of VA neurological examinations, conducted in June 
and October 1996, show that the veteran's neurological 
examinations were normal, and an electroencephalogram was 
negative for evidence of seizure activity. 

A VA special examination for pulmonary tuberculosis, 
conducted in April 1997, cited the veteran's history of 
right-sided pulmonary tuberculosis in service, and his 
current complaints of right pleuritic chests pains and 
shortness of breath with mild activities.  He denied 
paroxysmal nocturnal dyspnea, significant orthopnea, sputum 
production or weight loss.  He reported smoking one pack of 
cigarettes a day since 1961.  

Physical examination disclosed that the lungs were clear to 
auscultation and no significant abnormalities of the thorax 
were noted.  Chest X-ray revealed linear scarring at the 
right apex and volume loss in the right upper lobe consistent 
with old tuberculosis, as well as a calcified granuloma in 
the left upper lobe.  The lungs were otherwise clear, and 
there were no infiltrates, effusion or pneumothorax.  
Pulmonary function studies revealed an FEV 95 percent of 
predicted value; FERV1 60 percent of predicted value; ratio 
of 52 percent;  FEF of 27; FEF 25/75 of 34 percent; of 
predicted value.  The diagnoses were pulmonary tuberculosis 
with right upper lung volume loss; and chronic obstructive 
pulmonary disease secondary to tobacco use.  The examiner 
stated that the pulmonary function studies were suggestive of 
an obstructive airway disease and not loss of lung volumes as 
would be associated with tuberculosis, and that such findings 
were most common in patients with a history of tobacco use.  
While the veteran undoubtedly had some loss of lung volume 
and mild disablement secondary to his pulmonary tuberculosis, 
his shortness of breath was attributed to his tobacco abuse.  

A report of VA gastrointestinal examination, conducted in 
April 1997, cited the veteran's complaints of a cramping and 
knotting sensation in the stomach, without nausea, vomiting, 
melena, or gastric reflux symptoms, increasing after being 
put on ibuprofen and diminishing after discontinuance.  
Examination of the stomach disclosed no abnormalities, no 
masses or tenderness was found, and normal bowel sounds were 
present.  The examiner stated that the veteran's abdominal 
pain was probably secondary to his ibuprofen ingestion which 
is known to be a gastric irritant, although the symptoms were 
not those typical in a hyperacidity situation.  He was 
therefore unsure if the veteran's symptoms were secondary to 
his use of ibuprofen except that his symptoms did improve 
after he stopped taking it.  Review of the record showed that 
no pain medications were given during the veteran's treatment 
for tuberculosis with INH.  The diagnosis was abdominal pain 
of unknown etiology.  The veteran's abdominal pain of unknown 
etiology was granted service connection and assigned a 
noncompensable evaluation by analogy to irritable colon 
syndrome under  38 C.F.R. Part 4, § 4.114, Diagnostic Code 
7319 (1998).

II.  Analysis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.
38 U.S.C.A. § 501 (West 1991);  38 C.F.R. Part 4, § 4.16(a) 
(1998).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.
38 U.S.C.A. § 501 (West 1991);  38 C.F.R. Part 4, § 4.16(b) 
(1998).  Age may not be considered as a factor in evaluating 
unemployability by reason of service-connected disability.  
38 C.F.R. Part 4, § 4.19 (1998).  

In rating "protected" tuberculosis cases, it should be noted 
that Public Law 90-493 repealed section 356 of Title 38, 
United States Code which had provided graduated ratings for 
inactive tuberculosis.  The repealed section, however, still 
applies to the case of any veteran who on August 19, 1968, 
was receiving or entitled to receive compensation for 
tuberculosis.  For application in rating cases in which the 
protective provisions of Pub. L. 90-493 apply, the former 
evaluations pertaining to pulmonary tuberculosis are retained 
in § 4.97.  38 C.F.R. Part 4, § 4.96(b) (1998).

The appellant has a protected rating for his service-
connected pulmonary tuberculosis based upon his entitlement 
on August 19, 1968.  His pulmonary tuberculosis, chronic, far 
advanced, inactive, is rated under Diagnostic Code 6721 in 
accordance with the General Rating Formula for Inactive 
Pulmonary Tuberculosis as follows:

100 percent for two years after date of inactivity, following 
active tuberculosis, which was clinically identified during 
service or subsequently; 50 percent thereafter for four 
years, or in any event, to six years after date of 
inactivity; 30 percent thereafter, for five years, or to 
eleven years after date of inactivity; 30 percent minimum 
following far advanced lesions diagnosed at any time while 
the disease process was active; 20 percent following 
moderately advanced lesions, provided there is continued 
disability, emphysema, dyspnea on exertion, impairment of 
health, etc.; and a noncompensable evaluation is to be 
assigned otherwise.  38 C.F.R. Part 4, § 4.97, Diagnostic 
Code 6721 (1998).

The veteran's service-connected abdominal pain secondary to 
ibuprofen ingestion is evaluated by analogy to irritable 
colon syndrome (spastic colitis, mucous colitis, etc.) with 
an evaluation of 30 percent where severe; with diarrhea or 
alternating diarrhea and constipation; an evaluation of 20 
percent with more or less constant abdominal distress; an 
evaluation of 10 percent disabling where moderate, with 
frequent episodes of bowel disturbance with abdominal 
distress, and as noncompensably disabling when mild, with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  38 C.F.R. Part 4, § 4.114, Diagnostic 
Code 7319 (1998).

Applying the above law and regulations to the current 
findings of VA examinations for service-connected pulmonary 
tuberculosis, the Board finds that the veteran's pulmonary 
tuberculosis is properly evaluated as 30 percent disabling, 
and that such evaluation is protected.  The evaluation of his 
service-connected seizure disorder under the criteria set out 
in 38 C.F.R. Part 4, §§ 4.121 and 4.122 (1998) demonstrates 
that a rating in excess of the currently assigned 10 percent 
evaluation is not warranted based upon the medical evidence.  
The Board further finds that the veteran's abdominal pain 
secondary to ibuprofen ingestion is not currently moderate in 
degree, or manifested by frequent episodes of bowel 
disturbance with abdominal distress sufficient to warrant a 
higher evaluation. 

Based upon the foregoing, the Board finds that the appellant 
does not meet the schedular requirements for the grant a 
total disability rating under the provisions of  38 C.F.R. 
Part 4, § 4.16(a) (1998)  Further, the Board finds that the 
veteran does not meet the criteria for a grant of a totally 
disability rating on the grounds that his service-connected 
disabilities have rendered him unable to secure and follow a 
substantially gainful occupation, as contemplated by  
38 C.F.R. Part4, § 4.16(b) (1998)  Accordingly, it is the 
decision of the Board that the preponderance of the evidence 
is against the claim for a total disability rating based on 
unemployability due to service-connected disabilities.  

The veteran has not asserted that the schedular ratings are 
inadequate.  Further, the record in this case presents no 
evidence or argument to reasonably indicate that the 
provisions of  3.321(b)(1) (1998) are applicable, nor is 
there evidence of circumstances which the appropriate 
officials might find so "exceptional or unusual" as to 
warrant an extraschedular rating.  Shipwash v. Brown,  8 Vet. 
App.  218, 227 (1995).  Accordingly, the Board will not 
address the issue of benefit entitlement under the provisions 
of  38 C.F.R. 3.321(b)(1) (1998).  


ORDER

An rating in excess of 10 percent for a seizure disorder is 
denied.

A total disability rating based on unemployability due to 
service-connected disabilities is denied.  


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

